Order, entered on September 1, 1961, denying the application for leave to sue the Motor Vehicle Accident Indemnification Corporation unanimously affirmed, on the law, with $20 costs and disbursements to respondent. Petitioner-appellant is an “ insured ” rather than a “ qualified person ” by virtue of his holding an automobile insurance policy issued in his name by a member insurer of the Indemnification Corporation (Insurance Law, §§ 601, 618). Consequently, the further question of whether the cause of action is within the statute is not reached (Insurance Law, § 617). Concur — Breitel, J. P., Rabin, Valente, Stevens and Steuer, JJ.